t c summary opinion united_states tax_court jonelle marie broady petitioner v commissioner of internal revenue respondent docket no 14675-06s filed date jonelle m broady pro_se veena luthra for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s income_tax for the issues for decision are whether petitioner operated a daycare business out of her home during the year in issue and if so whether she is entitled to claim certain business-related expenses and whether petitioner is entitled to claim certain tax_credits a child_tax_credit an additional_child_tax_credit and the earned_income_credit eic for the year in issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland when she filed her petition in petitioner and her boyfriend the couple moved into a rented home in bowie maryland the house was a cape cod-style house situated on approximately one-third acre the house had five bedrooms bathrooms a large living room and a large backyard petitioner has four children the couple never married petitioner did not work outside of the couple’s home petitioner’s sister and her boyfriend’s sister asked petitioner to provide daycare services for their children in the couple’s home although petitioner did not envision starting a daycare business per se she soon found herself the recipient of multiple inquiries for her services from neighboring parents parents at her children’s daycare and school and parents she met while shopping in the supermarket on the basis of this response and her desire to make money petitioner decided to operate a daycare business in the couple’s home in petitioner had at least eight children enrolled in her daycare not including her own four children two of whom stayed home with her during the day three of the children belonged to her neighbors four of the children belonged to either her sister or her boyfriend’s sister at least one other child belonged to a parent she met while shopping petitioner’s daycare service operated days per week from early morning through the early evening petitioner provided breakfast lunch and two snacks to the children in her care the daycare activity occupied the family room dining room and kitchen of the couple’s home petitioner would sometimes take the children in her care on field trips to places such as the national zoo in washington d c when making such field trips petitioner would use her vehicle a chevrolet cavalier station wagon to transport herself and the children petitioner charged for her services according to the length of time that the child was in her care each day if the child was in petitioner’s care for the full_day the charge was dollar_figure per week if the child was in petitioner’s care only after school then the charge was dollar_figure per week on occasion petitioner would negotiate a lower fee for parents whom she knew to be single parents with one income petitioner accepted only cash the parents would pay either at the end of the week or at the end of every other week pursuant to their pay cycle at the end of each calendar_year including the year in issue petitioner would provide the parents with a dated receipt showing the total number of weeks of childcare she provided for their child ren and the total cost petitioner included her name and full address of the child ren on the receipt as well as her tax id number the tax id number provided on these receipts was actually petitioner’s social_security_number although she had taken a childcare course years before she started her service petitioner did not have a daycare license and did not have either a business phone line or a business checking account when petitioner was paid in cash she usually used the bulk of the money to purchase items for the daycare her household or for herself and her children petitioner would deposit whatever cash was remaining after these purchases into her personal checking account petitioner had a set of business cards made which advertised her daycare service and she placed advertisements for her service in the local pennysaver gazette petitioner ceased her daycare service in november of petitioner moved out of the couple’s home sometime in petitioner prepared her timely filed federal_income_tax return using turbotax petitioner reported dollar_figure of wage income and dollar_figure interest and claimed the following tax_credits a dollar_figure child_tax_credit an additional dollar_figure child_tax_credit and a dollar_figure earned_income_credit on date respondent sent petitioner a notice_of_deficiency wherein respondent determined a deficiency of dollar_figure resulting from the disallowance of the additional_child_tax_credit and the earned_income_credit on the ground that petitioner did not have income for that would entitle her to claim those credits respondent also determined that petitioner had nonemployee compensation of dollar_figure for petitioner concedes that she did receive this income but failed to report it on her return form_4549 income_tax examination changes does not include the dollar_figure child_tax_credit taken on petitioner’s income_tax return but rather lists for the credit as the examination determined that petitioner had adjusted_gross_income of dollar_figure for the year in issue and accordingly a corrected tax_liability of zero for petitioner would not have been entitled to a child_tax_credit for that year under sec_24 petitioner timely filed her petition subsequently petitioner submitted a form 1040x amended u s individual_income_tax_return for to respondent petitioner attached a schedule c profit or loss from business to her amended_return and reported on that schedule gross_income of dollar_figure for petitioner also reported on that schedule expenses related to advertising car and truck expenses office expenses repairs and maintenance supplies utilities and other expenses these expenses totaled dollar_figure petitioner deducted advertising expenses of dollar_figure which included the cost of business cards that she had printed and advertisements placed in the pennysaver gazette car and truck expenses of dollar_figure related to mileage insurance and repairs for the chevrolet cavalier dollar_figure which included the cost of office supplies such as pens and paper which she used in her daycare service repairs and maintenance_expenses of dollar_figure supply expenses of dollar_figure which included expenses related to arts and crafts supplies utility expenses of dollar_figure and other expenses of dollar_figure which related to food costs associated with her feeding the children in her care discussion in general the commissioner’s determination as set forth in a notice_of_deficiency is presumed correct and the burden_of_proof is on the taxpayer to prove otherwise rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to deductions claimed on a return rule a 503_us_79 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests as discussed below we find that petitioner has failed to substantiate her claimed expenses and maintain required records the outcome of this case however will be based on the preponderance_of_the_evidence standard and thus is unaffected by sec_7491 see 124_tc_95 although respondent had not accepted petitioner’s amended tax_return as of the date of the trial respondent’s litigating position is that petitioner’s daycare was not a business operated for profit in and that even if the court determined that it was petitioner has failed to substantiate both her income from that activity and the aforementioned expenses sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be engaged in a trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity regularity and with the primary purpose of deriving a profit 480_us_23 deciding whether the taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts in each case id pincite although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all of the relevant facts and circumstances hastings v commissioner tcmemo_2002_310 sec_1_183-2 income_tax regs on our review of the record we conclude that petitioner operated a daycare business in the couple’s home during with continuity regularity and with the primary purpose of making a profit petitioner watched at least eight children each weekday in her home from january through november of although she did not hold a license or have a separate phone line for her business we are convinced that she operated her daycare service in a reasonable manner as compared to other similar home-based daycare services that is while we do not condone petitioner’s lack of a license we are convinced from her testimony that she did in fact provide daycare services each weekday for months of and that her stated goal to make money for the couple’s household adequately satisfies the profit_motive requirement in fact petitioner’s amended_return shows a dollar_figure profit for therefore we are satisfied that petitioner operated a business within the meaning of sec_162 for the year in issue we are further convinced that petitioner received dollar_figure in income from her business for as evidenced by an adding machine tape received into evidence by the court and her credible testimony that the tape reflected amounts she received on the basis of the entire record we believe that the figures on the adding machine tape represent the most accurate record of the amounts that petitioner actually received for her daycare services for petitioner did provide copies of receipts akin to those that she provided to parents at the end of for daycare services rendered in that year these were not however actual copies of those receipts petitioner compiled these receipts for trial from her recollection of records she maintained at the couple’s home which she no longer had access to each one of these receipts notes the name s and addresses of the child ren during as well as the addresses of the child ren as of the date of trial while we view these receipts as support for petitioner’s testimony that she did in fact have at least eight children enrolled in her daycare for we are not confident that the total charges reflected after adding up these receipts dollar_figure represent petitioner’s income from her daycare for petitioner has failed to substantiate any of the schedule c expenses for her daycare for the scant evidence she provided consisted only of copies of her checking account statements for and canceled checks made payable to baltimore gas electric the only testimony offered was with respect to petitioner’s advertising costs car and truck expenses supplies and other expenses petitioner testified as to having printed business cards and placing advertisements in the pennysaver gazette using her car for occasional field trips with the children buying arts and crafts supplies and feeding the children at least two meals and two snacks each day petitioner did not however provide any records or receipts to substantiate any of these expenses copies of her business cards or copies of the advertisements and she did not introduce any evidence on which we may estimate the amounts that she paid for such expenses during on the record before us we conclude that it would be inappropriate for us to estimate that amount cf 39_f2d_540 2d cir finally and with respect to petitioner’s entitlement to certain tax_credits a child_tax_credit an additional_child_tax_credit and the eic respondent disallowed these credits on the basis of his determination that petitioner had adjusted_gross_income of dollar_figure and no tax_liability for an eligible_individual is entitled to an eic against the individual’s income_tax_liability subject_to certain requirements sec_32 different percentages and amounts are used to calculate the credit depending on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 to be eligible to claim an eic with respect to a qualifying_child a taxpayer must establish inter alia that the child bears one of the defined relationships to the taxpayer specified in sec_32 under sec_24 and c a taxpayer may be entitled to a child_tax_credit with respect to each qualifying_child under the age of as described in sec_32 respondent does not dispute that petitioner had two qualifying children for which she would be entitled to an eic and or a child_tax_credit respondent’s disallowance is based solely on petitioner’s income for respondent determined that petitioner had only dollar_figure in income for the year in issue we have concluded that petitioner had dollar_figure in gross_receipts for from her daycare business but she is not entitled to claim expense deductions for any of the amounts reported on schedule c of the amended income_tax return as they have not been substantiated accordingly and to whatever extent therefore allowable under sec_24 and sec_32 respectively petitioner is entitled to an eic a child_tax_credit and an additional_child_tax_credit for in the light of our conclusion that petitioner had dollar_figure in income from her daycare business for in addition to the dollar_figure in nonemployee compensation that she received for that year petitioner’s correct_tax liability must be computed so as to determine whether petitioner is entitled to a child_tax_credit an additional_child_tax_credit and an eic for the year in issue to take account of the necessary recomputation of petitioner’s correct_tax liability for decision will be entered under rule
